The judgment of the court was pronounced by
Slidell, J.
The judgment was rendered and signed in May, 1848. In that month an appeal was ordered on motion of the plaintiff, returnable on the fourth Monday of June, 1848, on giving bond, &c. No bond was given. In February, 1849, Pratt’s death was suggested, and Bach, as curator of his succession, became a party to the suit, and moved for an appeal, which was ordered. No citation issued, nor does it appear that the appellant requested the district clerk to issue one. Upon this ground the appellee moves a dismissal.
We are unable to distinguish this case from that of Cuddy, Jones & Co. v. Belleville Iron Works Co., recently decided.
The appeal is therefore dismissed at the cost of the appellant.